
	

113 HR 4873 IH: Cabin Fee Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4873
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Hastings of Washington introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To modify the Forest Service Recreation Residence Program as the program applies to units of the
			 National Forest System derived from the public domain by implementing a
			 simple, equitable, and predictable procedure for determining cabin user
			 fees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Cabin Fee Act of 2014.
		2.Cabin user fees
			(a)In generalThe Secretary of Agriculture (referred to in this Act as the Secretary) shall establish a fee in accordance with this section for the issuance of a special use permit
			 for the use and occupancy of National Forest System land for recreational
			 residence purposes.
			(b)Interim feeDuring the period beginning on January 1, 2014, and ending on the last day of the calendar year
			 during which the current appraisal cycle is completed under subsection
			 (c), the Secretary shall assess an interim annual fee for recreational
			 residences on National Forest System land that is an amount equal to the
			 lesser of—
				(1)the fee determined under the Cabin User Fees Fairness Act (16 U.S.C. 6901 et seq.), subject to the
			 requirement that any increase over the fee assessed during the previous
			 year shall be limited to not more than 25 percent; or
				(2)$5,600.
				(c)Completion of current appraisal cycleNot later than 1 year after the date of the enactment of this Act, the Secretary shall complete the
			 current appraisal cycle, including receipt of timely second appraisals,
			 for recreational residences on National Forest System land in accordance
			 with the Cabin User Fees Fairness Act of 2000 (16 U.S.C. 6201 et seq.)
			 (referred to in this Act as the current appraisal cycle).
			(d)Lot value
				(1)In GeneralOnly appraisals conducted and approved by the Secretary in accordance with the Cabin User Fee
			 Fairness Act (16 U.S.C. 6901 et seq.) during the current appraisal cycle
			 shall be used to establish the base value assigned to the lot, subject to
			 the adjustment in subsection (e). If a second appraisal—
					(A)was approved by the Secretary, the value established by the second appraisal shall be the base
			 value assigned to the lot; or
					(B)was not approved by the Secretary, the value established by the initial appraisal shall be the base
			 value assigned to the lot.
					(e)AdjustmentOn the date of completion of the current appraisal cycle, and before assessing a fee under
			 subsection (f), the Secretary shall make a 1-time adjustment to the value
			 of each appraised lot on which a recreational residence is located to
			 reflect any change in value occurring after the date of the most recent
			 appraisal for the lot, in accordance with the 4th quarter of 2012 National
			 Association of Homebuilders/Wells Fargo Housing Opportunity Index.
			(f)Annual fee
				(1)BaseAfter the date on which appraised lot values have been adjusted in accordance with subsection (e),
			 the annual fee assessed prospectively by the Secretary for recreational
			 residences on National Forest System land shall be in accordance with the
			 following tiered fee structure:
					
						
								Fee TierApproximate Percent of Permits NationallyFee Amount
							
								Tier 16 percent $600
								Tier 216 percent$1,100
								Tier 3 26 percent$1,600
								Tier 4 22 percent $2,100
								Tier 5 10 percent$2,600
								Tier 65 percent$3,100
								Tier 7 5 percent$3,600
								Tier 8 3 percent$4,100
								Tier 9 3 percent$4,600
								Tier 10 3 percent$5,100 
								Tier 111 percent$5,600.
				(2)Inflation adjustmentThe Secretary shall increase or decrease the annual fees set forth in the table under paragraph (1)
			 to reflect changes in the Implicit Price Deflator for the Gross Domestic
			 Product published by the Bureau of Economic Analysis of the Department of
			 Commerce, applied on a 5-year rolling average.
				(3)Access and occupancy adjustment
					(A)In generalThe Secretary shall by regulation establish criteria pursuant to which the annual fee determined in
			 accordance with this section may be suspended or reduced temporarily if
			 access to, or the occupancy of, the recreational residence is
			 significantly restricted.
					(B)AppealThe Secretary shall by regulation grant the cabin owner the right of an administrative appeal of
			 the determination made in accordance with section 2(e)(3)(A) whether to
			 suspend or reduce temporarily the annual fee.
					(g)Periodic review
				(1)In generalBeginning on the date that is 10 years after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives a report that—
					(A)analyzes the annual fees set forth in the table under subsection (e) to ensure that the fees
			 reflect fair value for the use of the land for recreational residence
			 purposes, taking into account all use limitations and restrictions
			 (including any limitations and restrictions imposed by the Secretary); and
					(B)includes any recommendations of the Secretary with respect to modifying the fee system.
					(2)LimitationThe use of appraisals shall not be required for any modifications to the fee system based on the
			 recommendations under paragraph (1)(B).
				3.Cabin transfer fees
			(a)In generalThe Secretary shall establish a fee in the amount of $1,200 for the issuance of a new recreational
			 residence permit due to a change of ownership of the recreational
			 residence.
			(b)AdjustmentsThe Secretary shall annually increase or decrease the transfer fee established under subsection (a)
			 to reflect changes in the Implicit Price Deflator for the Gross Domestic
			 Product published by the Bureau of Economic Analysis of the Department of
			 Commerce, applied on a 5-year rolling average.
			4.Effect
			(a)In generalNothing in this Act limits or restricts any right, title, or interest of the United States in or to
			 any land or resource in the National Forest System.
			(b)AlaskaThe Secretary shall not establish or impose a fee or condition under this Act for permits in the
			 State of Alaska that is inconsistent with section 1303(d) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
			5.Retention of fees
			(a)In generalBeginning 10 years after the date of the enactment of this Act, the Secretary may retain, and
			 expend, for the purposes described in subsection (b), any fees collected
			 under this Act without further appropriation.
			(b)UseAmounts made available under subsection (a) shall be used to administer the recreational residence
			 program and other recreation programs carried out on National Forest
			 System land.
			6.Repeal of Cabin User Fees Fairness Act of 2000Effective on the date of the assessment of annual permit fees in accordance with section 2(e) (as
			 certified to Congress by the Secretary), the Cabin User Fees Fairness Act
			 of 2000 (16 U.S.C. 6201 et seq.) is repealed.
		
